DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed May 26, 2021, with respect to the double patenting rejections of claims 1-20, along with accompanying amendments to include “a yield for the at least one crop type based on a farm management plan” in the independent claims, have been fully considered and are persuasive as these amendments distinguish the current application from the US Patent No 10,586,105.  The double patenting rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments, see pages 8-10, filed May 26, 2021, with respect to the 35 USC 103 rejections of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the double patenting and 35 USC 103 rejections of claims 1-20 were persuasive. The following art is cited as relevant, but is not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims and/or do not sufficiently predate this application. 

“Corn Monitoring and Crop Yield Using Optical and RADARSAT-2 Images”, 2007 (Radar based crop type classification requires data sets with multiple polarizations. Recent research to assess relative classification accuracies of multi-polarized combinations for target crops using airborne data has been reported. In addition to identifying crop type and variety, identifying crop growth stage is valuable. Crop-type and crop-condition mapping are among the applications that are expected to benefit the most from the technical enhancements embodied by RADARSAT-2. Crop information includes crop type and crop condition. In addition to identifying crop type and variety, identifying the crop growth stage can be of value. Crop condition is loosely defined as the vigor or health of a crop. Crop condition is often related to crop productivity and yield, but this relationship is complex. Field work to measure parameters in pilot corn plots is partially completed for 2007. Leaf area indices (LAI), photosynthetic active radiation (PAR) and other parameters have been obtained. SPOT 5 images with spatial resolution of 2.5 m in the panchromatic mode are being used to discriminate corn form other crops. Derived parameters and field measured parameters are fed to yield prediction models to study the relationships and to produce estimated yield values. This information is used to generate yield maps)

“Mapping Paddy Rice Area and Yields Over Thai Binh Province in Viet Nam From MODIS, Landsat, and ALOS-2/PALSAR-2”, 2018 [does not predate] (This paper aims to build a prototype to map paddy rice fields and estimate their crop yield in Thai Binh province of Viet Nam, by using multiple satellite data sources (including optical Landsat sensors and MODIS, as well as radar Advanced Land Observing Satellite 2 (ALOS-2)/PALSAR-2) and field data collected through crop-cutting activities during the summer growing season of 2015

    PNG
    media_image1.png
    443
    398
    media_image1.png
    Greyscale
)

“A Short Survey of Hyperspectral Remote Sensing Applications in Agriculture” 2013 (The spectral signatures of vegetation in general exhibits several characteristic features, namely, the green peak, the chlorophyll well, the red-edge, the NIR plateau, and water absorption features. Traditionally, mapping the vegetation of an entire field requires time intensive field surveys; however, with remotely sensed data, especially hyperspectral data, the classification and mapping of vegetation can be accomplished with in a more cost-effective manner with more detail in less time [26]. Several studies [27], [28] show that the classification accuracies of agricultural crops acquired from narrowband hyperspectral data are considerably higher than that achieved with multispectral data)

“In-Season Major Crop-Type Identification for US Cropland from Landsat Images Using Crop-Rotation Pattern and Progressive Data Classification” 2019 [does not predate] (The usefulness of CDL data has already been proven in practice; for instance, mapping crop types using CDL time series data [3], identifying agricultural production areas [4,5], examining the relationship between agricultural chemical exposure and disease [6], crop specific inundation mapping [7], yield estimation [8,9], crop growth monitoring [10], pure crop pixel identification [11], land use transformation [12–14], agricultural rotational patterns [15,16], chemical/environmental studies for cropland [17,18], crop carbon dynamics [19,20], and cyberinfrastructure for agroecosystem modeling [21] Satellite remote sensing is useful for mapping both crop types and crop rotation patterns. They extracted crop rotation patterns at the field level for eight consecutive years from crop maps. Trusted pixels are pixels which maintain a specific crop rotation pattern. In this study, trusted pixels refer to these pixels for which crop types are known from the past use of these pixels. These pixels can be used as substitutes for ground truth data, either from field survey or farmer reports of crop plantation)

“Efficiency assessment of using satellite data for crop area estimation in Ukraine” 2014 ((i) to adapt and apply the established in the EU methodology of crop area estimation for the territory of Ukraine by combining optical satellite images and ground surveys; (ii) to assess efficiency of using optical satellite images acquired by different instruments for crop area estimation in Ukraine. Classification of satellite images was performed on a per-pixel basis)

“Image masking for crop yield forecasting using AVHRR NDVI time series imagery”, 2005 (Cropland masking, where all sufficiently cropped pixels are included in the mask regardless of crop type, has been shown to generally improve crop yield forecasting ability, but 

“Crop Yield Assessment from Remote Sensing” 2003 (Satellite remotely sensed data provide a real-time assessment of the magnitude and variation of crop condition parameters, and this study investigates the use of these parameters as an input to a crop growth model. To quantify the complex effects of environment, soils, and management practices, both yield and acreage must be assessed at sub-regional levels where a limited range of factors and simple interactions permit modeling and estimation. The model includes weather simulation, hydrology, erosion-sedimentation, nutrient cycling, pesticide fate, plant growth, tillage, soil temperature, and crop and soil management components As part of the procedure to fit simulated NDVI to a satellite 
    PNG
    media_image2.png
    375
    417
    media_image2.png
    Greyscale
).

US 9881214 B1: (In an embodiment, an agricultural intelligence computer system generates pixel maps from non-image data by transforming a plurality of values and location values into pixel values and pixel locations.  The difference metric may then be used to select particular images that best match a measured yield, identify relationships between field values and measured crop yields, identify and/or select management zones, investigate management practices, and/or strengthen agronomic models of predicted yield. Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, 

US 10909368 B2 [does not predate] (Crop type classification logic 126 may be configured to classify or identify crop type(s) within each crop area associated with a crop boundary based on the crop type(s) predicted by the crop type prediction logic 122.  At block 222, post-detection logic 128 may be configured to provide crop type data viewing and searching functionalities.  Application programming interfaces (APIs), websites, apps, and/or the like may be implemented for users to variously access the crop type data.  For example, users may search for all crop areas classified a particular crop type, crop areas within a particular country classified a particular crop type, crop area size by crop types, crop yields for different crop types, crop management practices for different crop types, or any other search parameters.  Images 

US 10996656 B2 [does not predate] (The operator can predict or choose a yield of a crop by measuring or controlling the treatment level applied.  The operator also can vary relevant management practice segments and provide information associated with a weather forecast.  Accordingly, by aggregating the responses generated by enhanced test plot treatments into subsets of responses for each similar agronomic environment or performance zone, yield can be predicted and/or controlled.  The crop may be one or more of corn, legumes, soybeans, or another type of crop)

US 10664702 B2 [does not predate, same applicant] (In block 514, a farm management plan can be generated for each parcel.  The farm management plan includes updated boundary delineations and/or maps to reconstruct/reconfigure land ownership data.  In some embodiments, the management plan includes management practices (e.g., tillage, crop planting, harvesting, etc.) conducted in similarly located areas during a particular time of the year, such that a landowner/user can similarly manage his/her property.  In an embodiment, the management plan includes a probability that a certain crop type should be planted, taking in account historical data (e.g., crop rotational patterns, historical planting patterns, historical production costs, historical prices for crop types, historical demand for crop types, etc.).  For example, new recommendations can be made regarding management practices (e.g., application of fertilizer, planting of a particular crop types, etc.) based on a deviation of the NDVI values compared with a mean value extracted from farms in close proximity.  In some embodiments, generating the management plan includes estimating agricultural yield based on, 

US 10438302 B2 [does not predate] (The first model generally accepts an image as input and produces an identification of a disease or a crop type and related information as output.  The model management component 176 is also programmed to create and update a second model or technique for estimating yield for a crop and for a field of crops as sets of computer-executable instructions.  The second model generally accepts an image as input and produces a yield amount for the crop and a corresponding yield amount for a field of crops. The user interface 708 is programmed to manage a GUI that enables a user to capture the surroundings in a stream of images, coordinates with the disease management component 704 and the yield estimation component 706 which analyze the images, and displays the analysis results.  The disease management component 704 is configured to recognize predetermined diseases or crop types from the images.  The yield estimation component 706 is programmed to compute a crop yield for a crop, such as a kernel count for a corn ear, and further calculate a crop yield over a crop field.)

US 10398096 B2 (In an embodiment, yield data representing yields of crops that have been harvested from an agricultural field and field characteristics data representing characteristics of the agricultural field is received and used to determine a plurality of management zone delineation options.  Each option, of the plurality of management zone delineation options, comprises zone layout data for an option.  The plurality of management zone delineation options is determined by: determining a plurality of count values for a management class count; generating, for each count value, a management delineation option by clustering the yield data 

US 20190335674 A1 (In some methods, remote sensing imagery over multiple time series elements (such as for past growing seasons) is used to characterize small-scale field stability and variability relative to larger surrounding land areas.  In some methods, remote sensing imagery over multiple time series elements (such as for the growing season) is used to characterize small-scale field stability and variability relative to larger surrounding land areas.  In some methods, a crop model is used to determine dependent cropping system parameters related to agricultural sustainability, which can be used to characterize small-scale field sustainability scores for such parameters relative to larger surrounding land areas. The crop model 212 generally uses projected weather data for the period between the initial planting time and the planned harvest time to determine an initial predicted yield 310 and the corresponding crop management plan 210)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661